124 F.3d 209
NOTICE:  Eighth Circuit Rule 28A(k) governs citation of unpublished opinions and provides that they are not precedent and generally should not be cited unless relevant to establishing the doctrines of res judicata, collateral estoppel, the law of the case, or if the opinion has persuasive value on a material issue and no published opinion would serve as well.Roy G. WATSON, Appellant,v.Jesse BROWN, Secretary of the Department of Veteran Affairs, Appellee.
No. 96-1905.
United States Court of Appeals, Eighth Circuit.
Submitted Aug. 4, 1997.Decided Aug. 18, 1997.

Appeal from the United States District Court for the Western District of Missouri.
Before FAGG, BOWMAN, and MURPHY, Circuit Judges.
PER CURIAM.


1
Roy G. Watson appeals the judgment of the District Court1 in favor of defendants after a bench trial.  Having reviewed the record and the parties' briefs, we conclude the judgment of the District Court is correct.  None of the court's factual findings is reversible under the clear error standard, which governs our review of facts found by the trial court.  Watson's argument concerning the effect of his FECA claim lacks merit.  Accordingly, we affirm.  See 8th Cir.  R. 47B.



1
 The Honorable Joseph E. Stevens, Jr., United States District Judge for the Western District of Missouri